DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Rejection

Priority
This application was filed on 30 September 2020 and is a continuation of application 16/440,924 which was filed on 13 June 2019 (abandoned on 07 January 2021) which is a continuation of application 15/969,690 which was filed on 02 May 2018 (abandoned on 09 August 2019) and is a continuation of application 15/362,561 which was filed on 28 November 2016 (abandoned on 04 June 2018) and is a continuation of application 14/574,102 which was filed on 17 December 2014 (abandoned on 20 December 2016) and is a continuation of application 13/877,276 (issued as US 8,946,437 on 03 February 2015) which is a national phase entry of PCT/JP2011/073165, filed 03 October 2011, which claims the benefit of U.S. Provisional Application No. 61/389,393, filed 04 October 2010.  

Information Disclosure Statement
The IDS dated 30 September 2020 has been received, entered and considered, a copy is included herein.


Status of the claims
Applicant’s preliminary claim amendment dated 30 September 2020 is acknowledged.
Claims 1-10 and 13 are pending and rejected. 
Claims 11-12 were cancelled by the Applicant.
The present claims appear to be identical to those presented in the parent 16/440,924 application in the preliminary amendment dated 13 June 2019.  Therefore the present office action contains grounds of objection and rejection which are substantially the same as those which were set forth in the non-final office action dated 01 May 2020 in the 16/440,924 application.

Claim Objection
Claim 1 is objected to over an informal issue:  
Claim 1 recites the phrase “said lower alkyl group being…” in the 6th line of the claim.  The Examiner suggests deleting the term “lower” in the interests of clarity since it is extraneous to the scope.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
[1] Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 10 recites “A compound of the general formula (1) or a salt thereof according to claim 1 for use in the pharmaceutical composition.”  Claim 1 does not recite the term “pharmaceutical composition”, therefore there is a lack of antecedent basis for the term in the claims.  It is unclear what particular composition is being referred to in the intended use limitation.  Does Applicant rather intend “a pharmaceutical composition” such that the intended use is in any pharmaceutical composition rather than one in particular?

[2] Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6-7 depend from claim 1 and recite species which fall outside the scope of claim 1.  There is a lack of antecedent basis in claim 1 for these species.  

See the five species listed 12th-16th in both of claims 6 and 7:
N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-(trifluoromethyl)benzamide:

    PNG
    media_image1.png
    394
    816
    media_image1.png
    Greyscale

N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-phenoxybenzamide:

    PNG
    media_image2.png
    341
    914
    media_image2.png
    Greyscale


N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}biphenyl-4-carboxamide:

    PNG
    media_image3.png
    424
    865
    media_image3.png
    Greyscale

2-fluoro-N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-(trifluoromethyl)benzamide:

    PNG
    media_image4.png
    416
    821
    media_image4.png
    Greyscale

2,3,4-trifluoro-N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}benzamide:

    PNG
    media_image5.png
    380
    763
    media_image5.png
    Greyscale

See the four species listed 26th-29th in claim 7, which are salts of four of the above species:
N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-phenoxybenzamide hydrochloride,
N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-(trifluoromethyl)benzamide hydrochloride,
2-fluoro-N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}-4-(trifluoromethyl)benzamide hydrochloride,
2,3,4-trifluoro-N-{6-[2-methoxy-4-(methylamino)phenoxy]pyridin-3-yl}benzamide hydrochloride.
All of the above claim 6-7 species have a methoxy group (a linear alkoxy group having 1 carbon atom) as the instant R2 moiety of formula (1) of claim 1.  

However, claim 1 defines R2 as “a hydrogen atom, a halogen atom, a linear or branched alkyl group having 1 to 6 carbon atoms or a linear or branched alkoxy group having 2 to 6 carbon atoms”

Thus, the instant R2 group of claim 1 cannot be a methoxy group as is present on the above species of claims 6-7 since a methoxy group only has one carbon atom.  There is a lack of antecedent basis for these R2 = methoxy group limitations.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6-7 recite subject matter which is not within the scope of the claim from which they depend.  Since these dependent claims are broader in scope than the independent claim they do not either include all the limitations of claim 1 or further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 8-10 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuyama (WO 2007/066784, on IDS).

The Instant Claims 
The instant invention claims compounds of formula I wherein R1 is chloro, m is 2 and R2 is a hydrogen atom; pharmaceutical formulations thereof and a method of treating cancer with the compounds.

    PNG
    media_image6.png
    110
    275
    media_image6.png
    Greyscale


The Prior Art
Matsuyama teaches related 4-phenoxypyridin-3-yl-benzamide derivative compounds with anti-tumor activity (see page 1006-1010 for assay data) and pharmaceutical formulations thereof (see the abstract, lines 3-5).
The example compounds disclosed include example 922 on page 632 (N-[6-(4-aminophenoxy)pyridin-3-yl]-3,4-dichlorobenzamide):

    PNG
    media_image7.png
    333
    911
    media_image7.png
    Greyscale

A number of other example compounds, wherein the aniline nitrogen is N-alkylated with a methyl group are disclosed, including example 806 on page 603.

Furthermore, the reference teaches generic chemical structures and substituents.  See the generic structure (1) on page 2, shown below:

    PNG
    media_image8.png
    129
    316
    media_image8.png
    Greyscale

The reference teaches compounds wherein X1 is N, R2 is H, R1 is Z-R6, Z is -NHC(O)- [page 3, line 2, -N(R8)B-, wherein R8 is H (page 3, line 15) and B is -C(O)- (page 3, line 19)], R6 is formula 5 (page 6, line 5):

    PNG
    media_image9.png
    160
    285
    media_image9.png
    Greyscale

R7 is halogen (page 6, line 7), m is 2 (page 6, line 23), Y is O (page 7, line 2), and A is formula 6:

    PNG
    media_image10.png
    161
    318
    media_image10.png
    Greyscale

The R4 group is equivalent to the instant -NHMe group and is taught on page 8, line 19 as:  
    PNG
    media_image11.png
    48
    319
    media_image11.png
    Greyscale
.  Page 10, line 21 teaches that the T group can be absent, R14 is taught as H or an alkyl group on page 10, line 22 and R15 is taught as a lower alkyl group on page 16, line 13, option (41).  Therefore, the generic teachings encompass compounds wherein R4 is -NHMe.

Differences between Prior Art & the Claims
The compound Matsuyama-922 differs from a claimed compound in that it lacks a methyl substituent at the 4-amino position of the phenoxy group; it has an –NH2 instead of an –NHCH3.

Prima Facie Obviousness, Rational & Motivation
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious to one skilled in the art at the time of invention to modify the Matsuyama-922 compound with an N-methyl substituent in order to provide additional compounds with anti-cancer activity.  
An artisan involved in the discovery of anti-cancer compounds according to the Matsuyama disclosure would contemplate routine modification of disclosed compounds to obtain additional active compounds.  
The Examiner asserts that in view of the teachings of the reference, one of ordinary skill would find motivation to produce other variants not disclosed but generically described, and would predict that modifying the disclosed -NH2 compound by mono-methylation to -NHMe would produce compounds with predictably similar anticancer activity.  Regarding the obviousness of the -NHMe relative to the -NH2 compound, a chemist would be well-aware of the difference between an unsubstituted aniline and a methyl aniline, their reactivity and the possibility of the substitution of a hydrogen with a methyl group.  
See MPEP 2144.08 II.A.4.(c); relevant sections included below:  
“Consider any teachings of a "typical," "preferred," or "optimum" species or subgenus within the disclosed genus. If such a prior art species or subgenus is structurally similar to that claimed, its disclosure may provide a reason for one of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214 ("Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.").”
“The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (disclosure of dissimilar species can provide teaching away).”
Thus, the reference teaches the –NH2 compound as one of the exemplary compounds with anticancer properties and therefore as a “typical species” of the reference genus.  The disclosure of this representative species which is structurally similar to the claimed -NH-CH3 compound provides a reason for one of ordinary skill in the art to choose the claimed species from the reference genus, based on the reasonable expectation that structurally similar species usually have similar properties.  The –NH2 and -NH-CH3 compounds are very closely related structurally and they would reasonably be expected to have similar anticancer properties based on this close structural relationship.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent 8,946,437 (IDS).  
Regarding present claims 1-10: 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The genus of compounds claimed in the reference patent substantially overlaps with the instantly claimed genus, the non-overlapping scope of the reference claims is only where R2 is a C1 alkoxy group, and the remainder of the reference genus is anticipatory of the instant genus.
Furthermore, the species listed in reference claims 6-7 are the same as those listed in instant claims 6-7 and they are anticipatory of the instant claim 1 genus.
It would at least be obvious to provide for the particular species of the reference genus listed in the reference dependent claims and to provide for pharmaceutical compositions comprising these species according to reference claim 8.
[2] Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent 8,946,437 (IDS) in view of Matsuyama (WO 2007/066784, on IDS).
Regarding present claim 13: 
The claimed method of use of the compounds for treating cancer is obvious over the reference claims in view of the teachings of Matsuyama (WO 2007/066784).  It would be obvious to use the reference claim compounds in a pharmaceutical utility since reference claim 8 is a pharmaceutical composition.  The Matsuyama reference teaches anticancer utility of compounds in the same structural class as those presently claimed.  See the 103 rejection above: the genus taught by the reference overlaps with both the instant genus and that of the reference patent.  Therefore, a skilled artisan would find reason to use the pharmaceutical composition of the reference claims to treat cancer as presently claimed.  It would at least be obvious to use the particular species of the reference genus listed in the reference dependent claims for this purpose.

[3] Claims 1-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17429531 (reference application, claims dated 09 August 2021). 
Note that application 17429531 was published as US20220202794 and is a ‘371 of PCT/JP2020/013454 published as WO2020196665.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are at least obvious over the reference claims.
Reference independent claims 1-3 and 5-7 recite various compositions, kits, combinations and a method of treating a tumor using such a combination - all of which require a compound according to the genus of formula (1).
The genus of compounds of formula (1) required by the reference claims substantially overlaps with the instantly claimed genus, the non-overlapping scope of the reference claims is only where R2 is a C1 alkoxy group, and the remainder of the reference genus falls within the instant genus.
Furthermore, at least several of the species listed in reference claim 4 are also listed in instant claims 6-7.
It would at least be obvious to use the particular species of the reference genus listed in reference claim 4 in the compositions, kits, combinations and method of treating a tumor recited in the reference independent claims.  In order to do so, one would necessarily need to provide for a compound as presently claimed, a pharmaceutical composition comprising the compound a method of treating a tumor comprising administering the compound.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625